Fourth Court of Appeals
                                        San Antonio, Texas

                                               JUDGMENT
                                            No. 04-18-00264-CV

                   IN THE INTEREST OF N.M.H., J.K.H., and J.J.W., Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016PA02357
                                John D. Gabriel Jr., Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

        We order that no costs be assessed against appellant Mother because she is indigent.

        SIGNED August 22, 2018.


                                                         _____________________________
                                                         Marialyn Barnard, Justice




1
 The Honorable Michael E. Mery is the presiding judge of the 37th Judicial District Court, Bexar County Texas. The
Honorable John D. Gabriel Jr., retired, was sitting by assignment and signed the termination order at issue in this
appeal.